Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 08/08/2022, Applicant amended Claims 1, 5,9 13, and 17, and argued against all objections and/or rejections previously set forth in the Office Action dated 05/19/2022.
In light of Applicant’s amendments and remarks, the rejections of Claims 5 and 13 under 35 U.S.C. §112(b) are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No. 16/810,757.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because an itinerary for a traveler in the instant invention would be desirable with an implementation of calculating a trigger time for an appointment, and monitoring for an occurrence of the trigger time associated with a service provider.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a monitoring system of a travel itinerary for traveling in order to avoid risk of forgetting to make reservations and/or bookings to be occurred.

Claim Rejections – 35 USC § 101 

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

1.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Each of claims 1, 9, and 17 recites identifying an event, determining a pre-event trigger for the event, and transmitting the pre-event trigger to an event manager for execution of a function. 
First of all, the judicial exception of this abstract idea falls within concepts performed in the human mind.  As recited in claims 1, 9, and 17, the limitation of identifying an event is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses an user manually selecting to identify an event.  Similarly, the limitation of determining a pre-event trigger for the event is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the user thinking that a particular event should be happened before an identified event.  Further, the limitations of monitoring for an occurrence of an event and transmitting the pre-event trigger are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, “monitoring” in the context of this claim encompasses the user observing what’s going on in a process of an event, and further, “transmitting” in the context of this claim encompasses the user thinking that a particular event should be transferred in a time.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Second, this judicial exception is not integrated into a practical application. In particular, the claims 1, 9, and 17 recite additional elements – calculating a trigger time for the pre-event trigger. This step is recited at a high-level of generality (i.e., performing a generic computer function of calculating an expected time to be happened) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Moreover, the Specification indicates in fig. 1 that the amended additional elements of a travel application and an event manager application associated with a client and a server, respectively, are described at a high-level of generality (i.e., performing a generic computer function of networking among client and server applications)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or a program to perform the steps of calculating a trigger time for the pre-event trigger, monitoring for an occurrence of the trigger time, and transmitting the pre-event trigger to the event manager for execution of a function corresponding to the event steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the claim is not patent eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandelbaum: U.S. Patent Application Pub. No. 2011/0307280, in view of Rines et al. (hereinafter Rines): U.S. Patent Application Pub. No. 2009/0210262.
Claim 1:
	
Mandelbaum teaches:
A method comprising: 
receiving, by a travel application, from a database, an electronic itinerary for a traveler, the electronic itinerary comprising a plurality of events (fig. 10; [0049][0050][0063][0064]: importing/receiving a travel itinerary information including multiple events, such as multiple travel depots for bookings/reservations, by a travel/calendar application); 
identifying, by the travel application, based on the electronic itinerary, an event of the plurality of events and an event manager for the event ([0051]-[0056]: identifying a travel depot for booking/reservation among the multiple travel depots and a mapping engine/service for the identified travel depot); 
determining, by the travel application, a pre-event trigger for the event ([0042][0102]: determining a reservation/booking for an event); 
calculating, by the travel application a trigger time for the pre-event trigger ([0057][0058][0063][0064]: calculating a trigger time for the reserved event); 
monitoring, by the travel application, for an occurrence of the trigger time ([0050]: monitoring for an occurrence of the trigger time).
Mandelbaum does not explicitly disclose:
an event manager application associated with the event, the event manager application associated with an event manager instantiated on one or more servers.
Rines, however, further teaches:
an event manager application associated with the event, the event manager application associated with an event manager instantiated on one or more servers ([0028][0073]: an event manager application, such as ATS application on a server, associated with an event).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Mandelbaum to include: an event manager application associated with the event, the event manager application associated with an event manager instantiated on one or more servers, for the purpose of to manage traveler’s schedule so as to conveniently adjust the traveler’s schedule to avoid conflicts with other events, as taught in Rines.
Rines further teaches:
responsive to detecting the occurrence of the trigger time, transmitting, at the trigger time, the pre-event trigger to the event manager application for execution of a function corresponding to the event ([0092]-[0094]: transmitting information for booking/reserving a travel itinerary through the ATS application for execution in responding to the occurrence of trigger time).  
Mandelbaum further teaches:
Claim 2. The method of claim 1, further comprising providing, to the traveler and via a user interface, a ranked listing of available events, wherein the available events are ranked based on a history of usage by a plurality of travelers ([0079][0090]: providing ranked options based on past reviews by travelers).  
Claim 3. The method of claim 1, wherein calculating the pre-event trigger comprises: determining an event time for the event; and calculating a lead time prior to the event time ([0057][0065][0075]: determining an event time and calculating a buffer time prior to the event time).  
Claim 4. The method of claim 1, wherein the event manager comprises at least one of an airline reservation system, a ground transportation reservation system, or an accommodation reservation system (0030][0042][0102]: reservations for multiple travel segments including airline, lodging, car rental etc.).  
Claim 5. The method of claim 1, further comprising transmitting a check-in request for the event to the event manager ([0057][0063][0106]: transmitting a check-in time for the event to the mapping service).  
Claim 6. The method of claim 1, further comprising calculating, based on a departure time of a flight event, a security check-in time for the flight event ([0030][0065][0075]: calculating a security check-in time based on a departure time).  
Claim 7. The method of claim 1, further comprising: estimating a travel time from a current traveler location to an airport location for the event; and transmitting, based on the travel time, a first ground transportation request to a ground transportation manager ([0064][0065][0075]: estimating a travel time from an initial origin to an airport and transmitting a non-air transportation request to a mapping service).  
Claim 8. The method of claim 7, further comprising: transmitting, based on an arrival time of the event, a second ground transportation request to the ground transportation manager; and transmitting, based on the arrival time of the event, a check-in request to an accommodation event manager ([0064][0065][0075]: transmitting a non-air transportation request from an airport to a destination, such as hotel, and a hotel check-in request to a mapping service).
Claim 10. The non-transitory computer-readable medium of claim 9, wherein the event comprises at least one of a flight, a ground transportation ride, or an accommodation ([0063]-[0065]: including a flight, a ride, and a lodging).
Claims 9 and 11-16:
The subject matter recited in Claims 9 and 10-16 corresponds to the subject matter recited in Claims 1 and 3-8, respectively.  Thus Mandelbaum in view of Rines discloses every limitation of Claims 9 and 10-16, as indicated in the above rejections for Claims 1 and 3-8.Claims 17-20:
The subject matter recited in Claims 17-20 corresponds to the subject matter recited in Claims 1 and 6-8, respectively.  Thus Mandelbaum in view of Rines discloses every limitation of Claims 17-20, as indicated in the above rejections for Claims 1 and 6-8.




Response to Arguments

Applicant’s arguments against the rejections of Claims 1-20 on the ground of nonstatutory double patenting over claims 1-20 of copending Application No. 16/810,757 have been fully considered but they are not persuasive.
	Applicant argues, the limitation of “monitoring, by the travel application, for an
occurrence of the trigger time; and responsive to detecting the occurrence of the trigger time,
transmitting, at the trigger time, the pre-event trigger...,” is not recited by the copending
application No. 16/810,757.
	The examiner disagrees.  It should be noted that it would have been obvious to one
having ordinary skill in the art before the effective filing date of the claimed invention to have a
monitoring system to detecting an occurrence of a trigger time on a travel itinerary booking of
a client application for an execution of a function corresponding to an event in order to
determine whether any changed calendar item has occurred and to communicate it with a
server application.  Thus, the nonstatutory double patenting rejection for claims 1-20 is
maintained.  
2.	Applicant's arguments against the rejections based on 35 U.S.C. §101 with respect to
Claims 1-20 have been considered, but are not persuasive.  As shown in the above, the
amended additional elements of a travel application and an event manager application
associated with a client and a server, respectively, are described at a high-level of
generality (i.e., performing a generic computer function of networking among client and server
applications).  Thus, these additional elements do not integrate the abstract idea into a
practical application because it does not impose any meaningful limits on practicing the
abstract idea.  
3.	Applicant's arguments against the rejections based on 35 U.S.C. §102 with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Ng can be reached on (571)270-1698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2141